MEMORANDUM **
Charles Francis Recotta appeals from the district court’s judgment denying his 28 U.S.C. § 2254 petition. We have jurisdiction under 28 U.S.C. § 2253, and we affirm.
Recotta contends that his sentence violates the Eighth Amendment’s prohibition against cruel and unusual punishment. We disagree. Although Recotta’s sentence is harsh, the California court’s decision rejecting this claim was neither contrary to, nor an unreasonable application of, clearly established Eighth Amendment law, as determined by the Supreme Court of the United States. See 28 U.S.C. § 2254(d)(1); Lockyer v. Andrade, 538 U.S. 63, 73-77,123 S.Ct. 1166,155 L.Ed.2d 144 (2003).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.